CLEMENS, Judge.
A jury found defendant guilty of stealing a display cabinet worth over $50. As a second offender, the court sentenced him to two years’ imprisonment. He has appealed, contending only that the trial court erred in refusing his verdict-directing instruction submitting stealing property worth less than $50. Defendant concedes evidence by the owner showed the stolen property was worth at least $700 and that there was no evidence of a lesser value.
As declared in State v. Manley, 513 S.W.2d 703[6, 7] (Mo.App.1974), and cases cited therein, a verdict-directing instruction must have evidentiary support, and an instruction on stealing less than $50 need not be given where the only evidence of value is that the stolen property is worth over $50.
Judgment affirmed.
WEIER, P. J., and DOWD, J., concur.